DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-3 have been examined in this application.  This communication is a Non-Final Rejection in response to Applicant’s “Pre-Appeal Brief Request for Review” filed on 8/22/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 as being previously amended 12/29/2020, 6/24/2021, and 1/18/2022 now states: “…the entire upper layer fused to the entire lower layer…” (emphasis added). The claim language present that requires the “entire upper layer fused to the entire lower layer” does not appear to be supported by the original disclosure. The closest support in the specification is noted as: “Next, underside surface 16 of upper layer 10 is fused to upper surface 18 of lower layer 12. In an exemplary embodiment, heating compound is applied either to underside surface 16 of upper layer 10 or to upper surface 18 of lower layer 12. The two layers are then aligned and subjected to a heat source. In this regard, sufficient heat is applied such that the heating compound is brought to a sufficient temperature to cause upper surface of 18 of lower layer 12 to fuse with the underside surface 16 of upper layer 10,” however a fusing of the “entirety” of the respective layers is not explicitly present.
Claims 2-3 additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent upon a rejected base claim.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,120,952 to Bass et al. (hereinafter Bass).
As per claim 1, Bass teaches:  A dual-function sheet (see Fig. 1, 3, [10]: protective device/sheet), comprising:
a form fitting unitary sheet (see Fig. 3, [16]: protective element) having a gather region (see Fig. 3, [13/18]: bottom portion/elastic member) comprising:
an upper layer (see Fig. 3-4, [20]: first layer) having an upper surface and an underside surface (see Fig. 3-4, first layer [20] has upper and lower surfaces), the upper layer comprising fabric material (see col. 9, lines [63-64]: “absorbent fibrous material 20, such as cotton, facing the user” see also col. 10, lines [48-57] for other fabric materials disclosed);
a lower layer (see Fig. 3-4, [22]: second layer) having an upper surface and an underside surface (see Fig. 3-4, second layer [22] has upper and lower surfaces), the lower layer comprising plastic material (see col. 10, lines [59-67]: “The second layer 22 is a fluid impermeable material having a top portion 11, side portion 12 and bottom portion 13. The second layer 22 may be formed from at least one of elastomeric material, such as rubber, waterproof vinyl, or polymeric material such as plastic”);
the entire upper layer fused to the entire lower layer to form the form fitting unitary sheet having a gather region (see col. 9, lines [66-67] thru col. 10, lines [1-2]: “The first layer 20 is secured to the second layer 22 forming a substantially unitary article. Preferably, the first layer 20 and the second layer 22 are bonded together by thermocoupling. However, any method of bonding may be used to secure the first layer 20 to the second layer 22”);
whereby the underside surface of the lower layer of the form fitting unitary sheet and the gather region is configured to contact a mattress (see Fig. 3, [14]: mattress) to be covered by the dual-function sheet (see col. 10, lines [4-9]: “the second layer 22 of the protective element 16 contacts the mattress 14. The protective device 10 is held in place on mattress 14 by securing member 18 fastened to the edge of bottom portion 13”), and the upper surface of the upper layer is configured to contact a person (see Fig. 3-4, first layer [20] contacts a person directly OR via top sheet [3], see also col. 9, lines [61-65]: “while sheet 3 is shown covering the protective device 10, it would functionally be a matter of choice since the protective device 10 has an absorbent fibrous material 20, such as cotton, facing the user”).
As per claim 2, Bass teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: whereby the plastic material is waterproof (see col. 10, lines [59-67]: “The second layer 22 is a fluid impermeable material having a top portion 11, side portion 12 and bottom portion 13. The second layer 22 may be formed from at least one of elastomeric material, such as rubber, waterproof vinyl, or polymeric material such as plastic”).
As per claim 3, Bass teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: whereby the plastic material is water-resistant (see col. 10, lines [59-67]: “The second layer 22 is a fluid impermeable material having a top portion 11, side portion 12 and bottom portion 13. The second layer 22 may be formed from at least one of elastomeric material, such as rubber, waterproof vinyl, or polymeric material such as plastic”). The examiner notes that fluid impermeable material is also considered water-resistant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show protective sheets with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/7/2022